Citation Nr: 0606773	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE 

Entitlement to an increased rating for residuals of a 
cervical strain with degenerative changes from 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.M.




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
April 1995. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim seeking 
entitlement to an increased rating for residuals of a 
cervical strain with degenerative changes from 10 percent 
disabling.  

At the veteran's hearing, he raised a claim of service 
connection for a low back disability as secondary to his 
service-connected cervical strain (page 8).  This issue is 
referred to the RO for appropriate action.  

The issue addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period from January 10, 2001, to September 
25, 2003, the veteran had moderate limitation of the cervical 
spine; even with painful motion and pain with flare-ups 
considered, his limitation of motion is not severe.  

2.  Throughout the period from January 10, 2001, to September 
25, 2003, the veteran had a wedge deformity of the cervical 
spine.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for the 
veteran's residuals of a cervical strain with degenerative 
changes have been met for the entire period from January 10, 
2001, to September 25, 2003. 38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §§  4.71a, Diagnostic Codes 5285, 5290, 5293 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Although the RO did not provide the veteran with a 
compliant VCAA letter prior to the initial adjudication of 
this claim by the RO (the "AOJ" in this case), during the 
course of this appeal, the RO did provide the veteran with a 
letter which met the notification requirements of the VCAA, 
including a letter dated in September 2003, prior to 
readjudicating his claim in a supplemental statement of the 
case (SSOC).  Therefore, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim was 
readjudicated in an SSOC provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claim.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim.  Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the September 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for an increased rating.  
Specifically, the letter stated that to support the claim, 
the evidence must show:

[S]imply that the condition has worsened to an 
extent that meets the evaluation criteria for the 
next higher level for that particular disability.   
	
In addition, the September 2003 letter informed the veteran 
in the letter about the information and evidence that VA 
would seek to provide including obtaining evidence kept by VA 
and any other federal government agency; requesting private 
treatment records if the veteran completed a release form; 
and obtaining medical records from a VA facility if the 
veteran provided the location and dates of treatment.  

The September 2003 letter also informed the veteran about the 
information and evidence he was expected to provide.  
Specifically, the RO told the veteran that he should submit 
enough information about his records so that it could request 
them from the person or agency that had them.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statement of the case (SOC), and a SSOC 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was 
afforded the opportunity to provide additional testimony at a 
hearing before an acting member of the Board.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with an SOC and SSOC 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.


Background

The veteran raised a claim of an increased rating for his 
cervical spine disability on January 10, 2001.  

The veteran underwent a VA examination in May 2001.  His 
cervical spine range of motion was normal.  There was no 
discomfort during range of motion.  There were no postural 
abnormalties or a fixed deformity.  All deep tendon reflexes 
on all extremities were unremarkable.  Diagnosis was cervical 
and upper thoracic spine strain, and degenerative disc 
disease, and degenerative joint disease.  

A VA x-ray from May 2001 showed straightening of the normal 
lordotic curvature which may be due to muscle spasm or 
flexion of the cervical spine.  Mild anterior wedging of C4 
through C6 could occur as a variation of normal but clinical 
correlation suggested to rule out old mild anterior 
compression fractures.  There were tiny degenerative spurs of 
C3 through C7 anteriorly with normally maintained disc 
spaces.  

The veteran underwent a VA examination in September 2003.  
The veteran reported that he could not turn his head at 
times, and difficulty driving due to not being able to turn 
his head.  He described difficulty with sleeping.  He 
indicated that his neck was severely aggravated when he 
graded papers at school due to the constant strain.  The 
veteran had flexion of 30 degrees, extension of 40 degrees, 
lateral flexion of 20 degrees (on both sides) and rotation of 
40 degrees (on both sides).  The veteran stated that he had 
painful motion at the above degrees and could not move any 
further.  Range of motion was also additionally limited by 
pain following repetitive use.  There was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  

The x-ray report showed minimal healed anterior deformity of 
C5, and minimal degenerative changes of the vertebrae in the 
cervical spine.  Diagnosis was cervical strain with 
degenerative disc disease.  


Relevant laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When limitation of motion of the cervical spine is severe, a 
30 percent rating is assigned.  When limitation of motion of 
the cervical spine is moderate, a 20 percent rating is 
assigned.  When limitation of motion of the cervical spine is 
slight, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).

When ankylosis of the cervical spine is unfavorable, then a 
40 percent rating is assigned.  When ankylosis of the 
cervical spine is favorable, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of diseased 
disc and little intermittent relief, warrants a 60 percent 
rating.  Severe intervertebral disc syndrome with recurring 
attacks and intermittent relief is assigned a 40 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Mild intervertebral disc syndrome is 
assigned a 10 percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion, therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code.  
VAOPGCPREC 36-97 (December 12, 1997).  


Analysis

As will be discussed below, the veteran is entitled to a 30 
percent rating for his cervical spine disability, but no 
higher.  This rating is effective from January 10, 2001 (date 
the veteran filed his increased rating claim) to September 
25, 2003 (date before the regulatory change for spine 
disabilities).  Only the old rating criteria will be 
considered in evaluating the veteran's claim.  

Diagnostic Code 5290 addresses limitation of motion of the 
cervical spine.  The veteran is in receipt of a 10 percent 
rating for slight limitation of motion.  A 20 percent rating 
is assigned for moderate limitation of motion.  The evidence 
clearly shows that the veteran has had decreasing range of 
motion in his neck since his May 2001 VA examination when his 
range of motion was described as normal.  At the veteran's 
September 2003 VA examination, his range of motion had 
decreased to 30 degrees for flexion, 40 degrees of extension, 
lateral flexion of 20 degrees, and rotation of 40 degrees.  

Particularly when flexion of the cervical spine is measured, 
the veteran clearly has limitation of motion of the cervical 
spine greater than slight.  However, seeing how the veteran 
still has a fair amount of flexion in his neck, and his lack 
of extension is only slight, the veteran's limitation of 
motion of the cervical spine can not be classified as severe.  
Also, although the veteran stated that he had painful motion, 
and described pain following repetitive use, there was no 
objective evidence of painful motion at either of the VA 
examinations.  

In light of the two examinations without pain on motion, even 
when 38 C.F.R. §§ 4.40 and 4.45 are considered (the 
regulations pertaining to functional loss of the joints due 
to pain, weakened movement, excess fatigability, or 
incoordination), and even when functional loss during flare-
ups is considered, the preponderance of the evidence does not 
show that the veteran's limitation of motion is more than 
moderate.  

As the evidence does not show that the veteran has abnormal 
mobility of the cervical spine requiring a neck brace (jury 
mast), he is not entitled to a 60 percent rating for his 
cervical spine under Diagnostic Code 5285.  This code 
instructs that in other cases to rate in accordance with 
definite limited motion or muscle spasm, and to add 10 
percent for a demonstrable deformity of the vertebral body.  
As the evidence shows that the veteran has a demonstrable 
deformity of the vertebral body (VA x-ray report from 
September 2003 noted an anterior deformity of C5), he is 
entitled to an additional 10 percent rating under Diagnostic 
Code 5285.  As this 10 percent rating should be added to the 
20 percent rating for limitation of motion of the cervical 
spine discussed above, the veteran is entitled to an 
increased rating to 30 percent for residuals of a cervical 
strain with degenerative changes, and a wedge deformity.

The veteran does not contend that his cervical spine is 
ankylosed or that he has received treatment for ankylosis of 
the cervical spine.  Therefore the veteran is not entitled to 
a rating under Diagnostic Code 5287.

Inasmuch as the veteran has been diagnosed with degenerative 
disk disease, his disability can also be evaluated under 
Diagnostic Code 5293, for intervertebral disc syndrome.  In 
order to get a 40 percent rating, the evidence must show that 
the veteran's disability is severe, meaning that there are 
recurring attacks, with relief which is intermittent.  
However, even when the regulations in 38 C.F.R. § § 4.40 and 
4.45 pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or incoordination, 
even during flare-ups, are considered pursuant to the General 
Counsel opinion at VAOPGCPREC 36-97 (December 12, 1997), the 
veteran's disability is not such that it is the equivalent of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  At his September 2003 VA 
examination, there was no spasm, and sensation of the hands 
and feet was intact.  Furthermore, the deep tendon reflexes 
were 2+ throughout.  Thus, the veteran is not entitled to a 
rating higher than 30 percent when his cervical spine 
disability is considered pursuant to Diagnostic Code 5293.

Based on the foregoing, the veteran's rating for his cervical 
spine disability is increased to 30 percent, but no higher, 
from January 10, 2001, to September 25, 2003.  38 C.F.R. 
§ §4.7, 4.71a, Diagnostic Code 5290 (2002).  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  

While the veteran's cervical spine disability has had some 
consequences with regard to his employment, his disability 
does not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
the absence of medical evidence showing frequent 
hospitalizations or marked interference with employability 
(i.e. interference with employability not contemplated in the 
rating criteria), the provisions of 38 C.F.R. § 3.321 
relating to extraschedular evaluations are not applicable 
here.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, for the period from January 10, 2001, to 
September 25, 2003, an increased rating is granted to 30 
percent for residuals of a cervical strain with degenerative 
changes, and a wedge deformity.  


REMAND

The schedular criteria by which spine disabilities are rated 
changed during the pendency of the veteran's appeal. See 68 
Fed. Reg. 51454-51458 (August 27, 2003) (effective September 
26, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  Since the veteran was granted an increased rating 
for his cervical spine to 30 percent for the period from 
January 10, 2001, to September 25, 2003, in the discussion 
above, consideration of the veteran's claim now is limited to 
whether he is entitled to an increased rating from 30 percent 
for his cervical spine disability for the period beginning 
September 26, 2003.  The veteran's claim must be considered 
under both the former criteria, as well the new diagnostic 
criteria.  

The veteran claims that his cervical spine disability has 
worsened since his September 2003 VA examination.  The duty 
to assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet.App. 121 (1991).  Accordingly, the veteran's claim should 
be remanded for a VA examination that determines the nature 
and severity of his service-connected cervical strain with 
degenerative changes.  

In light of the need to remand the veteran's claim for the VA 
examination discussed above, the veteran's current treatment 
records from the Central Texas Health Center should also be 
obtained.  Accordingly, all medical records from the Central 
Texas Health Center after April 2003 should be obtained.  

For the reasons discussed above, the veteran's case is 
REMANDED for the following actions:

1.  Obtain the veteran's VA Medical 
Center treatment records from the Central 
Texas Health Center from April 2003 to 
the present.  

2.  The appellant should be afforded a VA 
examination to determine the severity of 
his cervical strain with degenerative 
changes.  The claims folder should be 
made available for the examiner to review 
in conjunction with the examination, and 
the examiner should state that he 
reviewed it.  The examination report 
should include responses to the following 
medical questions:

a.  What is the veteran's range of 
motion of the cervical spine for 
forward flexion, backward extension, 
lateral extension, and lateral 
rotation?

b.  Does the veteran have ankylosis 
of the cervical spine?  

c.  If the veteran does have 
ankylosis of the cervical spine, is 
the entire cervical spine fixed in 
flexion or extension?  

d.  If the veteran does have 
ankylosis of the cervical spine, 
does the ankylosis result in one or 
more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the 
mouth and chewing; dyspnea or 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or 
neurologic symptoms due to nerve 
root stretching?

e.  Does the veteran's cervical 
spine exhibit weakened movement, 
excess fatigability, or 
incoordination, attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

f.  Does the veteran have 
intervertebral disc disease, and if 
he does, please describe any 
associated objective neurological 
abnormalities that the veteran has 
related to his neck.  

g.  If the veteran does have 
intervertebral disc disease, please 
describe the number of 
incapacitating episodes (defined as 
a period of acute signs and symptoms 
requiring bed rest and treatment by 
a physician) of the neck the veteran 
has had due to his degenerative disc 
disease in the past year, and 
describe how long each one lasted.

3.  After the development requested above 
has been completed, the veteran's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

4.  Thereafter, the appellant's claim of 
entitlement to an increased rating from 
30 percent for residuals of a cervical 
strain with degenerative changes and a 
wedge deformity, for the period after 
September 26, 2003, should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


